NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        FEB 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


JOHN ZILEI ZHONG,                                No. 17-55549

               Plaintiff - Appellant,            D.C. No. 2:17-cv-00498-JFW-
                                                 FFM
  v.

UNITED STATES OF AMERICA; et al.,                MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                      John F. Walter, District Judge, Presiding

                           Submitted December 18, 2017**

Before:        WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

       John Zilei Zhong appeals pro se from the district court judgment dismissing

for lack of subject matter jurisdiction Zhong’s action brought under the

Administrative Procedure Act (“APA”) challenging his suspension from practice

before the Internal Revenue Service (“IRS”). We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Gallo Cattle Co. v. U.S. Dep’t of Agric., 159 F.3d
1194, 1196 (9th Cir. 1998), and we affirm.

      The district court properly dismissed Zhong’s action for lack of subject

matter jurisdiction because the IRS’s expedited suspension of Zhong’s right to

practice is not a final agency decision. See id. at 1198-99, 1200 (holding that there

is no subject matter jurisdiction under the APA in the absence of “final agency

action” and explaining when an agency action is “final”); see also 31 C.F.R.

§§ 10.60, 10.82(g); Navajo Nation v. Dep’t of the Interior, 2017 WL 5986567,

at *19 (9th Cir. Dec. 4, 2017) (concluding that “[section] 704’s ‘final agency

action’ limitation applies only to APA claims”).

      AFFIRMED.




                                           2                                  17-55549